[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APR 13, 2006
                              No. 05-15059                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 05-00003-CR-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KIA RUBE HICKMAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (April 13, 2006)

Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     Kia Rube Hickman appeals her 150 month sentence for distributing five
grams or more of cocaine base in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

                                          I.

      On January 6, 2005, Hickman was named along with two codefendants in a

seven count indictment. In relation to the count alleging her participation in a

cocaine conspiracy, the indictment included a special finding attributing 107.7

grams of a mixture or substance containing a detectable amount of cocaine base

(crack) to Hickman. On June 3, 2005, Hickman pleaded guilty to a single count,

Count 3, alleging that she sold 26.0 grams of crack to a confidential source on

March 4, 2004. The remaining counts were dismissed.

      The probation officer who prepared the presentence investigation report

(PSI) found that in addition to the March 4, 2004 sale to which she pleaded guilty,

Hickman was also involved, either directly or indirectly, in selling 27.7 grams of

crack to the confidential source on March 3, 2004; 26.4 grams on March 11, 2004;

54.0 grams on March 19, 2004; and 25.7 grams on March 31, 2004. In arriving at

a sentencing range, the probation officer considered all four of those crack

transactions as relevant conduct and attributed a total of 159.8 grams of crack to

Hickman. Based on that drug quantity, the probation officer assigned Hickman a

base offense level of 34. See U.S.S.G. § 2D1.1(c)(3) (applying to drug offenses

involving at least 150 grams but less than 500 grams of cocaine base) (Nov. 2004).



                                          2
The probation officer recommended against giving Hickman a downward

departure for acceptance of responsibility because she tested positive for marijuana

use while on presentence release.

      Based on her adult criminal convictions, the probation officer gave Hickman

a criminal history score of three. The officer added two points to Hickman’s score

because, at the time of her last crack sale on March 31, 2004, she was on probation

for another offense. With five total criminal history points, Hickman was assigned

a criminal history category of III. See U.S.S.G. Ch. 5, Pt. A.

      The resulting guideline imprisonment range was 188 to 235 months.

Hickman made several objections to the PSI, all of which were overruled. The

district court imposed a 150 month sentence, below the guideline range, in part

because one of Hickman’s codefendants received a sentence of only 60 months.

                                         II.

      In reviewing a sentence imposed by a district court, we review the court’s

factual determinations for clear error and its legal conclusions de novo. United

States v. Crawford, 407 F.3d 1174, 1177–78 (11th Cir. 2005). We also review the

ultimate sentence for reasonableness. See id. at 1778.

                                         III.

      Hickman first contends under United States v. Booker, 543 U.S. 220, 125 S.



                                          3
Ct. 738 (2005), that the district court violated her Sixth Amendment right to trial

by jury by holding her responsible for 159.8 grams of crack when she admitted to

selling only 26.0 grams on March 4, 2004. This Court has repeatedly held that

after Booker, a district court applying the sentencing guidelines as advisory may

use extra-verdict enhancements found by a preponderance of the evidence, such as

a drug quantity determination, to increase a defendant’s base offense level. See

United States v. Rodriguez, 398 F.3d 1291, 1301 (11th Cir. 2005) (stating that the

use of extra-verdict enhancements “remains a constitutional part of guidelines

sentencing in the post-Booker era”); see also United States v. Chau, 426 F.3d 1318,

1324 (11th Cir. 2005) (“The court did find, by a preponderance of the evidence,

facts that went beyond the letter of the charges contained in the indictment to

which Chau pleaded guilty. It was okay for the court to do that because it applied

the guidelines in an advisory way. Nothing in Booker is to the contrary.”).

Moreover, we have held that a defendant who fails to object to facts contained in a

PSI is deemed to have admitted those facts and that use of admitted facts to

enhance a sentence does not constitute a Sixth Amendment violation under Booker.

United States v. Shelton, 400 F.3d 1325, 1330 (11th Cir.2005).

      There is no dispute that the district court in this case applied the guidelines

in an advisory fashion. The parties do dispute whether Hickman objected to the



                                           4
factual statements contained in the PSI.

        Hickman lodged the following written objection to the PSI:

                Defendant hereby objects to Paragraphs Nos. 4, 6, 7, 8, 9,
                and 10, as well as any portion of Paragraph No. 11,
                which refers to any conduct occurring on any date other
                than March 4, 2004, of the Presentence Investigation
                Report, as they discuss facts pertaining to counts of the
                indictment to which Defendant did not plead guilty and
                to which she was not found guilty by a jury, and to which
                she has not admitted any such conduct – counts, which
                were, in fact, dismissed by the Government.

(Addendum to the Presentence Report, ¶ 1.) This statement made an objection to

the facts contained in the cited paragraphs, which refer to the other crack sales, on

the basis that Hickman did not plead guilty or admit to them. It did not, however,

constitute an objection to the sufficiency of the evidence supporting those facts.

Hickman’s objection was to the legality of the district court’s consideration of

those facts as relevant conduct for sentencing purposes. That is made clear by the

subsequent paragraph in her objection discussing Booker and its predecessor cases

as well as by her attorney’s remarks at the sentencing hearing.1 Accordingly,

Hickman is deemed to have admitted the facts contained in the PSI, and the district

court did not violate Hickman’s Sixth Amendment rights by using those facts to


        1
         “Our position in reference to that, I think, is outlined in our objections that there are still
issues on relevant conduct. What the status is of the law in this area, I have no idea at this point.
But I think I am compelled to make objections to any relevant conduct being considered in light
of where the law stands at the present time.” (Transcript of Sentencing Hearing at 5.)

                                                   5
enhance her sentence. See Shelton, 400 F.3d at 1330 (“Because Shelton admitted

to the facts that enhanced his sentence, there is no Sixth Amendment violation

under Booker in this case.”).

      Nor did the district court violate Hickman’s right to due process under the

Fifth Amendment. The Supreme Court has held that due process, as well as the

Sixth Amendment right to a jury trial, requires that “‘any fact (other than prior

conviction) that increases the maximum penalty for a crime must be charged in an

indictment, submitted to a jury, and proven beyond a reasonable doubt.’”

Apprendi v. New Jersey, 530 U.S. 466, 476, 120 S. Ct. 2348, 2355 (2000) (quoting

Jones v. Unites States, 526 U.S. 227, 243 n.6, 119 S. Ct. 1215, 1224 n.6 (1999))

(emphasis added). The district court’s drug quantity finding based upon

Hickman’s admission to the facts in the PSI did not violate her Fifth Amendment

rights because the sentence imposed, 150 months, was far below the statutory

maximum of 40 years available under 21 U.S.C. § 841(b)(1)(B).

                                         IV.

      Hickman next contests the district court’s denial to her of an acceptance of

responsibility reduction under U.S.S.G. § 3E1.1. This court has repeatedly upheld

the denial of a downward departure under § 3E1.1 because of a defendant’s

continued drug use. E.g., United States v. Matthews, 168 F.3d 1234, 1250 (11th



                                           6
Cir. 1999); United States v. Gonsalves, 121 F.3d 1416, 1420 (11th Cir. 1997);

United States v. Hromada, 49 F.3d 685, 691 (11th Cir. 1995). Similarly, we find

no error, clear or otherwise, in the district court’s decision in this case.

      Hickman contends that the district court believed that denial of the reduction

was mandatory because of her drug use. She bases this argument on the district

court’s response to her attorney’s argument for a downward departure in spite of

her admitted drug use, where the court stated: “[T]hat is not even tempting to me.

She does not get any acceptance of responsibility. This matter has been adjudged.”

(Transcript at 6.) Hickman is mistaken. The district court was merely expressing

the finality of its decision to deny her the reduction.

      Failure to inform Hickman that she risked losing the acceptance of

responsibility reduction if she smoked marijuana while on presentence release did

not deprive her of due process. See United States v. Simpson, 904 F.2d 607, 610

(11th Cir. 1990) (rejecting claim of due process violation where neither the district

court nor the probation officer informed the defendant that he could receive a

reduced sentence for acceptance of responsibility). Moreover, the conditions of

her release stated: “The defendant shall . . . refrain from any use of unlawful

possession of a narcotic drug and other controlled substances.” (Order Setting

Conditions of Release at 2.) That is notice enough.



                                            7
      Revocation of Hickman’s appearance bond followed by the denial of the

downward departure did not result in double punishment in violation of the Double

Jeopardy Clause. Cf. United States v. Hawley, 93 F.3d 682, 688 (10th Cir. 1996)

(concluding that a $50,000 judgment against the defendant for violating an

appearance bond “was remedial and not punitive” and did not bar enhancing his

sentence for impeding an investigation pursuant to U.S.S.G. § 3C1.1). Moreover,

on September 15, 2005, the court ordered that the $5,000 which Hickman’s surety

paid into the court be returned with accrued interest. Finally, because Hickman

was punished for her use of, and not her addiction to, marijuana, the district court’s

denial of the downward departure did not violate the Eighth Amendment. Cf.

Robinson v. California, 370 U.S. 660, 667, 82 S. Ct. 1417, 1420–21 (1962)

(holding that state law criminalizing addiction to narcotics constitutes cruel and

unusual punishment).

                                          V.

      Pursuant to U.S.S.G. § 4A1.1(d), the district court added two points to

Hickman’s criminal history score because one of the crack sales occurred one day

after Hickman began 12 months probation for another offense on March 30, 2004.

Hickman argues that she pleaded guilty only to an offense ending March 4, 2004;

therefore, she did not commit the offense while on probation. Like the ones



                                          8
preceding it, this argument is meritless. The commentary to § 4A1.1 provides that

the two point addition to a defendant’s criminal history score is appropriate if any

relevant conduct, such as the crack sale made after Hickman began probation, was

committed while on probation. U.S.S.G. § 4A1.1 cmt. n.4.

                                         VI.

       Hickman also contends that her sentence was unreasonable because of the

numerous errors in calculating her base offense level and criminal history category.

Because we have found that there were no errors in those calculations, see Parts

III–V, this argument is meritless.

      Hickman’s last argument is that her sentence is unreasonable because of the

disparity between her 150 month sentence and the 60 month sentence received by

one of her codefendants. In determining a sentence, a district court is to consider,

among other factors, “the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a)(6). The district court in this case did just that and found that,

in comparison to Hickman’s offense, her codefendant’s “role was considerably

diminished.” (Transcript at 26.) Nonetheless, because of the lower sentence given

to her codefendant, the district court sentenced Hickman to 150 months, 38 months

below the low end of the advisory guidelines range and well below the statutory



                                           9
maximum. The district court’s discussion of its sentence also indicates that the

court adequately considered the other relevant § 3553(a) factors in imposing

Hickman’s sentence, including the nature of the offense and Hickman’s criminal

history, the seriousness of the offense, and the applicable guidelines range.

      AFFIRMED.




                                          10